UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6343



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT PADGETT, a/k/a Snoop,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CR-98-48, CA-00-788-3)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Padgett, Appellant Pro Se. Lisa Annette Green, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Padgett seeks to appeal the district court’s order

denying relief on his motion under 28 U.S.C. § 2255 (2000). We have

independently reviewed the record and conclude that Padgett has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell,      U.S.    , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2